Lochrane, Chief Justice.
In the view we entertain of the main question in this record, we do not deem it necessary to travel through the mass of facts involved. This was an action of ejectment brought by Mrs. Smith'for the recovery of property at Stone Mountain. The jury found for the plaintiff, with mesne profits, and the question of error arises upon the judgment of the Court granting a new trial upon the third and fourth grounds that relate to the improper conduct of George K. Hamilton. It appears by affidavits appended to the motion for a new trial, that George K. Hamilton, under whose deed Mrs. Smith claimed, and who was her father, and who had been rejected by the Court as a witness upon the trial, while the case was ibeing tried in the presence of the jury, sitting at the stove iin the Court-room, near to the jury box, in conversation with ■one Veal, a witness in the case, talked in a feeling and ex■cited manner about the case, and said in substance “that if he had been permitted to testify as a witness in the case he *203could have explained the whole matter to the satisfaction of the jury;” and one of the jurors testifies that he heard the remarks. Out of this interference and irregularity, in presence of the jury, upon the part of Dr. Hamilton, the Court below set aside the verdict and granted a new trial.
The Code, section 3667, provides, “ in all applications for a new trial on other grounds not provided for' in this Code, the presiding Judge must exercise a sound legal discretion in granting or refusing the. same, according to the provisions of the common law and practice of the Courts.” At common law mere talking at jurors or in the presence of jurors, as in this case, would have been insufficient to set aside the verdict if it appeared from all the evidence in the case that the verdict of the jury was right. And such has been the general rulings of this Court. In the case of Glenn, Dufield & Company vs. Salter, I reviewed the various decisions upon this subject, and I will not here repeat the argument. Our judgment is clear that the granting a new trial on this ground was not an abuse of the discretion vested in the Court below, and except in cases of abuse of discretion vested in the Court charged with original jurisdiction over these matters, this Court will not interfere to reverse the judgment.
"We have a full appreciation of the better opportunity the Court trying the case has to understand the effect and influence of parties than a Court of errors, having only the case upon paper; as much is lost in the proper presentation of all the matters transpiring in the Court during the progress of the trial. The jury are, under our jurisprudence, a most important element in the administration of justice-In view of the effect given to their verdicts by this Court, it is more essentially important that their deliberations should be freed from all subtle influences that might prejudice their judgments. And we cannot disturb the judgment of the Court in granting a new trial upon grounds affecting the purity of jury trials, with the view we entertain of the neces*204sity of maintaining that purity in all its legal guards of law and the usage of the Court. We would be unwilling, in doubtful cases, to control the discretion of the Court below in the premises. When justice has been done and the verdict of the jury is amply sustained by the evidence, and the irregularity of the jury has either been known to the parties before the rendition of the verdict or has been explained by evidence to show the want of intent, this Court has sustained the verdict. But in cases of subtle influence, as by intentional design to put illegal evidence before them, or statements calculated to affect their finding, this Court has not by any judgment pronounced, affirmed the regularity of such acts, but even in cases where the law did not authorize our interference, for irregularity or misbehavior of the jurors, or others towards them, we have asserted the necessity of protecting trials by jury from all sinister interference, and reprobated the acts with the admonition of its evil tendency and effect. In this case we have nothing to say about the 'other grounds made in the motion. The Court has not passed upon them, and we do not feel called on to do so. The ground upon which the Court granted the new trial, we think, was sufficient in law to have invoked the judgment, and we affirm the judgment upon that ground.
Judgment affirmed.